                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


WHITESELL CORPORATION,               *
                                     *


           Plaintiff,                *
                                     *


     V.                              *        CV 103-050
                                     *


ELECTROLUX HOME PRODUCTS, INC.,      *
HUSQVARNA, A.B., and HUSQVARNA       *
OUTDOOR PRODUCTS, INC.,              *
                                     *


           Defendants.




                                ORDER




     Defendant Electrolux Home Products, Inc. ("EHP") has filed a

"Motion for Partial Summary Judgment as to L'Assomption Parts."

The motion seeks a determination as a matter of law that Plaintiff


Whitesell Corporation does not have standing to seek damages for

EHP's failure to purchase Whitesell parts for its L'Assomption,

Canada facility.        For the following reasons, EHP's motion for

partial summary judgment is GRANTED.




                         I.   FACTUAL BACKGROUND


     The contractual relationship at issue in this case began with

a Strategic Partnership Agreement ("SPA") entered into on "the

14th Day of December, 2000, by Electrolux Home Products [Defendant

herein],   of   White    Consolidated    Industries   Inc.,   a   Delaware
corporation, its Affiliates and related organizations . . . and

Whitesell     Corporation      [Plaintiff         herein]."         (EHP's      St.     of

Undisputed Material Facts, Doc. No. 970-1, H 2.)                           Unlike EHP,

Whitesell Corporation was not defined to include "Affiliates and

related    corporations,"      and    no    other      entities     affiliated         with

Whitesell Corporation were parties to the SPA.                    (Id. H 3.)

      Under    the    SPA,    EHP    agreed       to     purchase      and     Whitesell

Corporation agreed to provide all of EHP's "current and future

needs of cold headed/threaded fasteners and various related Class

C items" from        January 1,      2001      through April      1,      2008.^      (See

generally Doc. No. 568, Ex. 1, SPA.)                Whitesell Corporation began

supplying goods to EHP shortly after the SPA was executed.                         (EHP's

St. of Undisputed Material Facts, K 6.)                     EHP operates several

facilities     in    North   America,       one     of    which     was      located    in

L'Assomption, Quebec, Canada.           (Id. H 9.)        The requirements of EHP

at   its   L'Assomption      facility,      however,       were   not      supplied     by

Whitesell     Corporation.          Rather,     Whitesell     Canada,         which    was

headquartered in Vaughn, Ontario,                 Canada, and distributed all

types of fasteners and Class C components, supplied parts to this

facility.2    (Id. Hf 11 & 16; see also id. H 19.)



^ This was the initial term of the SPA.                  The duration term of the
contract would later be modified by the parties.

2 Whitesell Corporation admits in brief that only Whitesell Canada
supplied parts to the L'Assomption facility.    (Whitesell Br. in
Opp'n, Doc. No. 984, at 6, 13.)
                                           2
       At all times relevant, Mr. Neil Whitesell, the president and

CEO of Whitesell Corporation, was also the sole shareholder of

Whitesell Canada.^       (Id. H 10.)         The two corporations were wholly-

separate     entities.       Although    there    were   transactions    between

Whitesell Corporation and Whitesell Canada, those transactions

occurred at arm's length.           (Id. H 14.)          The two entities had

different customers with only limited overlap.               (Id. H 15.) They

had different email servers and different systems for tracking

part purchases.       (Id. H 12.)

       Mr. Whitesell used Whitesell Canada to supply parts to the

L'Assomption facility because "it made logical sense for [his]

Canadian business to service [EHP's] Canadian facility."                 (Id. H

17.)      At issue here are 92 parts EHP's L'Assomption facility

purchased from Whitesell Canada.          (See EHP's Mot. for Partial Summ.

J., Doc. No. 970, Ex. A.)        Sales between Whitesell Canada and the

L'Assomption facility did not flow through Whitesell Corporation.

The L'Assomption facility received invoices for all of its part

purchases directly from Whitesell Canada and made payment for those

purchases directly to Whitesell Canada. (EHP's St. of Undisputed

Material Facts, K 18.)         Whitesell Canada is not a party to this

lawsuit.     (Id. H 22.)




3   Mr.   Whitesell   sold   Whitesell   Canada in 2017.        (EHP's   St.   of
Undisputed Material Facts, H 23.)
                                         3
      In the lawsuit, Whitesell Corporation has sued EHP for an

alleged breach of contract, seeking lost profits for EHP's failure

to   purchase    all   of    its    requirements     for   covered   parts   from

Whitesell Corporation during the contract duration term.                 Through

its present motion for summary judgment, EHP points out that

Whitesell Corporation never supplied any of the 92 subject parts

to the L'Assomption facility; thus, Whitesell Corporation could

not have suffered lost profit damages related to the L'Assomption

parts.    Further, EHP contends that Whitesell Corporation does not

have standing to seek damages, if any, on behalf of Whitesell

Canada.




                              II.    LEGAL STANDARD


      The Court should grant summary judgment only if "there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law."               Fed. R. Civ. P. 56(a).           The

purpose of the summary judgment rule is to dispose of unsupported

claims or defenses which, as a matter of law, raise no genuine

issues    of   material     fact    suitable   for   trial.   Celotex   Corp.   v.

Catrett, 477 U.S. 317, 322-23 (1986).

      In considering a motion for summary judgment, all facts and

reasonable inferences are to be construed in favor of the nonmoving

party.    Hogan v. Allstate Ins. Co., 361 F.3d 621, 625 (11th Cir.

2004).    Moreover,
     [t]he mere existence of some factual dispute will not
     defeat summary judgment unless the factual dispute is
     material to an issue affecting the outcome of the case.
     The   relevant   rules    of   substantive   law   dictate    the
     materiality of a disputed fact.          A genuine issue of
     material fact does not exist unless there is sufficient
     evidence favoring the nonmoving party for a reasonable
     jury to return a verdict in its favor.

Chapman v. AX Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en

banc) (quoted source omitted) (emphasis supplied).                The party

opposing the summary judgment motion, however, "may not rest upon

the mere allegations or denials in its pleadings.              Rather, its

responses . . . must set forth specific facts showing that there

is a genuine issue to be tried."       Walker v. Darby, 911 F.2d 1573,

1576-77 (11th Cir. 1990).

     The Clerk has given the nonmoving party, Whitesell, notice of

the summary judgment motion and the summary judgment rules, of the

right to file affidavits or other materials in opposition, and of

the consequences of default.         (Doc. No. 971.)      Therefore, the

notice requirements of Griffith v. Wainwright, 772 F.2d 822, 825

(11th Cir. 1985) (per curiam), are satisfied.       The time for filing

materials in opposition has expired, and the motion is ripe for

consideration.




                        III.    LEGAL ANALYSIS


     The   relevant facts     necessary to   resolve    this   matter are

undisputed.   Whitesell Canada was not a party to the SPA and is
not a party to this lawsuit. Whitesell Canada is a separate entity

from Whitesell Corporation.^     And, the 92 parts at issue here,

the L'Assomption parts, were never purchased by EHP from Whitesell

Corporation; rather,   the parts     were purchased from   Whitesell

Canada.


     Setting aside the issue of whether Whitesell Canada has any

claim against EHP since it is not a party to this lawsuit, the

undisputed facts demonstrate that Whitesell Corporation cannot

seek lost profits on the L'Assomption parts because they did not

supply those parts to EHP.^    Moreover, Whitesell Corporation does

not have standing to bring a claim for any lost profits suffered

by Whitesell Canada.   See Fed. R. Civ. P. 17(a) ("An action must

be prosecuted in the name of the real party in interest."); Canton

Plaza, Inc. v. Regions Bank, Inc., 732 S.E.2d 449, 454 (Ga. App.

2012) (stating that it is "axiomatic that each corporation is a

separate entity" and citing O.C.G.A. § 9-2-20(a) ("As a general




4 Mr. Whitesell testified that Whitesell Canada "operated as a
completely standalone entity" and that "[t]he two businesses
operated completely autonomous of each other." (EHP's Mot. for
Partial Summ. J., Doc. No. 970, Ex. B, Whitesell Dep. at 279, 282.)

5  On October 14, 2008, this Court limited the parts covered by
the SPA to four enforceable categories, one of which has been
designated the Course of Performance category.    (Neither party
contends that the 92 L'Assomption parts fall within any of the
other three enforceable part categories.)   Parts that EHP never
purchased from Whitesell Corporation cannot qualify as Course of
Performance parts.   (See Order of June 18, 2018, Doc. No. 1017, at
4-5.)
                                 6
rule, an action on a contract . . . shall be brought in the name

of the party in whom the legal interest in the contract is vested

. . .             Mitchell Co. v. Campus, 2009 WL 1758835, at *5 (S.D.

Ala. June 17, 2009) {"[A] corporation does not have standing to

assert   claims        belonging      to   a   related        or    closely          affiliated

corporation simply because their businesses are intertwined.");

cf.   AEP-PRI Inc.       V.   Galtronics       Corp.,        2013    WL 4400833,          at    *8

(S.D.N.Y.   Aug.       13,    2013)    ("Under         New   York    law,       the    fact    of

corporate affiliation does not give an entity the right to bring

a suit in its own name to remedy an injury to an affiliate.");

Clarex   Ltd.     v.   Natixis     Sec.     Am.     LLC,     2012    WL   4849146,        at    *6

(S.D.N.Y.   Oct.       12,    2012)    ("It       is    black-letter           law    that     one

corporation cannot assert an affiliate's legal rights.").

      In response, Whitesell Corporation asserts the doctrine of

equitable estoppel.            Whitesell Corporation points out that EHP

expected    and    received      the       same     benefits        under      the     parties'

contractual agreements for parts supplied to EHP's L'Assomption

facility    by    Whitesell      Canada        as      it    did    for       parts    supplied

domestically      by    Whitesell      Corporation           (i.e.,       a    2%     rebate    as

provided for in the parties' Settlement Memorandum of 2003).

Whitesell Corporation also notes that EHP's Canadian facility

saved money from accepting the parts domestically from Whitesell
Canada.®       Finally,     the   evidence        indicates       that    EHP   expressly

acknowledged that its requirements for the L'Assomption facility

fell under the terms of the contractual agreements between EHP and

Whitesell Corporation even though the parts were at all times

supplied      by    Whitesell   Canada.          (See       generally Decl.     of   David

Elsberg, Doc. No. 986, Exs. 1-8.)                  In sum, Whitesell Corporation

argues that EHP should be estopped from denying the validity of

its contractual agreements with Whitesell Corporation after having

availed itself of the rights and obligations of those agreements

for nearly a decade.

       The    Court    is   not    persuaded           by    Whitesell    Corporation's

estoppel      arguments.        The    issue      is    not     whether   EHP   accepted

performance from Whitesell Canada such that it should be estopped

from disclaiming liability for any breach.                       Rather, the issue is

to   whom     are   damages     from   any       alleged      breach   owed.     Because

Whitesell Canada was the supplier of parts to the L'Assomption

facility profiting thereby, any claim for lost profits inures to

the benefit of Whitesell Canada.             Further, performance by Whitesell

Canada in place of Whitesell Corporation, whether agreed to or not

by the parties, does not confer standing on Whitesell Corporation

to     seek   lost     profit     damages.          More       succinctly,      Whitesell




® In fact, the evidence shows that the use of Whitesell Canada was
a mutually agreeable decision. (See Elsberg Decl., Exs. 10, 12-
14.)
                                             8
Corporation has not presented any evidence that it lost profits

from EHP's failure to purchase L'Assomption parts, and thus, its

claim for lost profits on the 92 L'Assomption parts cannot be

sustained.


     Faced    with this     reality,     Whitesell Corporation argues in

brief that EHP has misunderstood its damages theory as it relates

to the L'Assomption parts.             Here, Whitesell Corporation argues

that it sustained loss as a result of EHP's alleged breach of

contract in the form of "commission payments."             (Doc. No. 984, at

16-17.)    In particular, Whitesell Corporation contends that from

2001 to 2009, Whitesell Canada made regular commission payments to

Whitesell Corporation on its sale of parts to EHP's L'Assomption

facility; accordingly, any breach of the supply agreement resulted

in a loss of commission to Whitesell Corporation.                (Id.; see also

Wiese Aff., Doc. No. 987, f 9.)

     In    support     thereof,       Whitesell   Corporation     submits   the

affidavit of Robert R. Wiese, the former Chief Operating Officer

of Whitesell Corporation, who explains that two types of documents

evidence the commission payments.            First, Mr. Wiese explains that

the commission payments were individually tracked on Whitesell

Corporation's internal spreadsheets. (Wiese Aff. f 12.) Mr. Wiese

attaches 6     different    spreadsheets.         (Id.,   Exs.   11-16.)    For

example.     Exhibit   13   is    a    seventy-page   spreadsheet      tracking

payments for year-end December 31, 2006.            On 12 of those pages, a
                                         9
single line item appears labeled ''EHP Commission Fee."           Second,

Mr.   Wiese   attaches    Whitesell    Corporation's    annual    audited

financial statements, stating that the "commission payments" are

reflected thereon and appear as "Revenue/Sales" or "Other Income."

(Id. H 10; Exs. 1-10.)

      In response, EHP complains that this evidence is insufficient

to show that Whitesell Corporation suffered damages in the form of

lost commission payments.    The Court agrees.    The audited financial

statements are too unspecific to be of any evidentiary value.        The

general term "Other Income" makes no reference to Whitesell Canada,

EHP, L'Assomption or commission payments.''      Moreover, the internal

charts noting sporadic "EHP Commission Fees" fare no better.        This

vague reference does not tie this fee to Whitesell Canada or the

L'Assomption parts.      Telling of Whitesell Corporation's lack of

evidence is the fact that in more than four years of document




  The language that Mr. Wiese points out in the audited financial
statements under the heading "Related Party Transaction" does not
provide   necessary   clarity.    The    provision     states:   "Certain
transactions have occurred between the Company and other companies
related by common ownership.      Whitesell Corporation performs
management, accounting and certain administrative activities on a
fee basis for related parties. The income generated covers related
expenses."    (See generally Wiese Aff., Exs. 1-10.)      However,
Whitesell Corporation had several related corporations to which
this statement could be referring. (See Whitesell Corporation's
Resp. and Obj. to Defs.' Sixth Interrogatory, Ex. A to EHP's Reply
Br., Doc. No. 999.) Further, commission payments based upon sales
are not the same as income which covers expenses related to the
"management, accounting, and certain administrative activities" of
related corporate parties.
                                  10
discovery in this case, Whitesell Corporation has not provided any

infomnation about an alleged commission relationship between it

and Whitesell Canada.


     In   short,   Whitesell   Corporation    has   failed   to   provide

evidence to create a genuine dispute of material fact that it

suffered any recoverable damages relating to the 92 L'Assomption

parts.




                           IV.   CONCLUSION


     Upon the foregoing, EHP's motion for partial summary judgment

as to L'Assomption parts (doc. no. 970) is GRANTED.           Whitesell

Corporation may not assert a claim for damages for breach of

contract against EHP for the 92 L'Assomption parts listed on

Exhibit A to the motion.


     ORDER ENTERED at Augusta, Georgia, this           day of November,

2019.




                                       J. RAMAL hall, ^CHIEF JUDGE
                                       UNITEP^ STATES DISTRICT COURT
                                          IJeRN DISTRICT OF GEORGIA




                                  11
